Citation Nr: 1813483	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marcia L. Moellring, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964, from June 1965 to June 1968, and from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.

The Veteran appeared before the undersigned Veterans Law Judge in a June 2017 Board Hearing at the RO.  A copy of the transcript is of record.


FINDINGS OF FACT

The weight of the competent evidence of record shows that the Veteran has been diagnosed with PTSD under the relevant criteria due to active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM), of the American Psychiatric Association; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f), 4.125(a) (2017).  If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2017).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative value over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran contends that PTSD was caused by rocket and mortar attacks, and unloading dead soldiers from medical evacuation helicopters during service.

Service medical records show service in Vietnam, a request for mental health treatment in April 1964, and a July 1975 examination which noted depression and family problems.

A February 2011 examination with a private doctor diagnosed PTSD.  The Veteran reported nightmares and flashbacks from attacks, with irritability, impulsiveness, and impaired concentration.  The doctor noted symptoms of anger, anxiety, hypervigilance, insomnia, and paranoia.  The doctor noted that the Veteran was exposed to combat trauma, that the Veteran's response was sufficient to cause PTSD, and that the Veteran's stressors were combat related.  The doctor noted symptoms of arousal, persistent re-experiencing of the trauma, and avoidance of stimuli associated with the trauma.  The doctor opined that the Veteran's PTSD was directly linked to service in Vietnam.

A September 2011 VA examination noted the Veteran was exposed to traumatic events which involved the death of others and caused intense fear, helplessness, or horror in the Veteran.  The examiner noted symptoms of irritability, impaired concentration, and avoidance of stimuli associated with the trauma.  The examiner opined that the Veteran did not meet PTSD diagnostic criteria since the traumatic events were not persistently re-experienced.  The examiner reasoned that the Veteran did not demonstrate observable distress when discussing Vietnam and that psychiatric symptoms were related to an obsessive and compulsive disorder.

However, the examiner did not provide examples of the obsessive and compulsive behavior, and did not provide reasoning to support why an obsessive and compulsive disorder was indicated but not PTSD with obsessive symptoms.  The opinion did not reason why military related nightmares did not represent a re-experiencing of the trauma.  There is also no indication that the examiner considered whether substance and alcohol abuse after service represented self-medication for PTSD symptoms.

Therefore, the Board finds the February 2011 private doctor's opinion to be the most probative and most supported by the record.  Although the doctor is not a VA psychiatrist, the September 2011 VA psychiatrist opined that the Veteran's claimed stressors were related to combat and sufficient to support a PTSD diagnosis, and since they were consistent with the circumstances of the Veteran's service, the Board finds that the requirements listed in 38 C.F.R. § 3.304(f) (2017) were satisfied.

The doctor's opinion provided a thorough recitation of the Veteran's medical history and service history.  The doctor opined that the Veteran's lack of discussion of combat trauma with prior physicians was most likely a symptom of avoidance of stimuli associated with the trauma.  The doctor considered the Veteran's substance abuse history and opined that it was secondary to PTSD.  The doctor considered diagnoses of depression and opined that anxiety and depression were features of PTSD.  The doctor also opined that a manic or compulsive disorder diagnosis was most likely a misdiagnosis for PTSD, since the Veteran never had a manic episode.

The Board finds that the evidence supports a finding that the claimed in-service stressors occurred, and shows a PTSD diagnosis from a psychiatrist who opined that PTSD was at least as likely as not caused by combat service.

Accordingly, the Board finds that the preponderance of the evidence supports the claim, and thus entitlement to service connection for PTSD is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress disorder (PTSD) is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


